         Case 1:21-mj-00002-GMH Document 5 Filed 01/07/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                :              21 MJ 02 (GMH)

v.                                           :

BRANDON HARGRAVES                            :

Defendant.                                   :

                           DEFENDANT’S UNOPPPOSED
                        MOTION TO CONDITIONS OF RELEASE

       Defendant Brandon Hargraves was released by this Court into the High Intensity

Supervision Program (HISP) after his initial appearance on January 4, 2021. The Release Order

authorizes him to be out of his residence from 7:30 a.m. until 6:00 p.m. during the week in order

to work. At the time of the presentment, undersigned counsel indicated to the Court that he had

not confirmed the defendant’s work hours and that it might be necessary to request modification

of work release. Undersigned subsequently received a copy of a letter from the defendant’s

employer, stating that Mr. Hargraves works from 6:30 a.m. until as late as 6:30 p.m.

       A copy of the letter was forwarded to the prosecutor assigned to this case, who stated that

the Government would not oppose a request to modify Mr. Hargraves’ release hours to begin at

6:00 a.m. until 7:00 p.m. This will allow him to travel to and from work in an orderly manner.

Accordingly, the defense asks for this small modification of the defendant’s release conditions.

A Proposed Order is attached for the Court’s review.

                                                     Respectfully submitted,

                                                     Robert Feitel

                                                     _____________________________
                                                     Robert Feitel, Esquire
                                                     Law Office of Robert Feitel
                                                     1300 Pennsylvania Avenue, N.W.
                                                     #190-515


                                                 1
         Case 1:21-mj-00002-GMH Document 5 Filed 01/07/21 Page 2 of 2




                                                   Washington, D.C. 20008
                                                   D.C. Bar No. 366673
                                                   202-450-6133 (office)
                                                   202-255-6637 (cellular)
                                                   RF@RFeitelLaw.com




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent via ECF and email, to Assistant
U.S. Attorney Nicole McClain, 555 4th Street, N.W., Washington, D.C. this 7th day of January,
2021.



                                            Robert Feitel

                                            ___________________________
                                            Robert Feitel




                                               2
